J-S13034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

CHARLES JACKSON

                             Appellant                 No. 530 EDA 2015


                  Appeal from the PCRA Order January 6, 2015
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0330781-1992

BEFORE: BENDER, LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                         FILED MARCH 07, 2017

        Appellant, Charles Jackson, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas dismissing his first Post

Conviction Relief Act1 (“PCRA”) petition as untimely. We affirm.

        On May 28, 1992, the trial court convicted Appellant of possession

with intent to deliver.    Appellant failed to appear at sentencing, but was

ultimately apprehended and sentenced to two to four years’ imprisonment

on April 12, 1999. Appellant did not file a direct appeal.

        Appellant filed his first PCRA petition pro se on March 19, 2013. The

PCRA court appointed counsel, who filed a Turner/Finley2 “no merit” letter


*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S13034-17


and a motion to withdraw.     On November 3, 2014, the PCRA court issued

notice of its intent to dismiss Appellant’s petition without a hearing pursuant

to Pa.R.Crim.P. 907, to which Appellant responded pro se.       On January 6,

2015, the PCRA court dismissed Appellant’s petition as untimely and granted

counsel’s motion to withdraw.     Appellant timely filed a pro se notice of

appeal on February 2, 2015. A review of the record and docket reveals the

PCRA court did not order Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

       In his petition, Appellant alleges exculpatory evidence would have

changed the outcome of his trial. We conclude Appellant is not entitled to

relief.3

       “Our standard of review of a PCRA court’s dismissal of a PCRA petition

is limited to examining whether the PCRA court’s determination is supported

by the evidence of record and free of legal error.”       Commonwealth v.

Wilson, 824 A.2d 331, 333 (Pa. Super. 2003) (en banc) (citation omitted).

       As our Supreme Court has explained:



3
   This Court granted the Commonwealth an extension of time to file a brief
on or before December 19, 2016. However, the Commonwealth has failed to
file a brief. In response, Appellant filed a pro se “motion to expedite [the]
Superior Court[’]s decision through default judgment” based on the
Commonwealth’s failure to file a brief in a timely manner. Nevertheless,
Appellant’s motion is denied. Cf. Pa.R.A.P. 2188 (“If an appellee fails to file
[its] brief within the time prescribed by these rules, or within the time as
extended, [an appellee] will not be heard at oral argument except by
permission of the court.”).



                                     -2-
J-S13034-17


        [T]he PCRA timeliness requirements are jurisdictional in
        nature and, accordingly, a PCRA court is precluded from
        considering untimely PCRA petitions. We have also held
        that even where the PCRA court does not address the
        applicability of the PCRA timing mandate, th[e] Court will
        consider the issue sua sponte, as it is a threshold question
        implicating our subject matter jurisdiction and ability to
        grant the requested relief.

Commonwealth v. Whitney, 817 A.2d 473, 477-78 (Pa. 2003) (citations

omitted).

     A PCRA petition “must normally be filed within one year of the date the

judgment becomes final . . . unless one of the exceptions in § 9545(b)(1)(i)-

(iii) applies and the petition is filed within 60 days of the date the claim

could have been presented.”    Commonwealth v. Copenhefer, 941 A.2d

646, 648 (Pa. 2007) (some citations and footnote omitted). Pursuant to 42

Pa.C.S. § 9545(b)(3), “[a] judgment becomes final at the conclusion of

direct review by this Court or the United States Supreme Court, or at the

expiration of the time seeking such review.” Commonwealth v. Jones, 54

A.3d 14, 17 (Pa. 2012) (citations omitted).

     When a petition is filed outside the one-year time limit, the petitioner

must plead and prove the applicability of one of the three exceptions to the

PCRA timeliness requirements.     Commonwealth v. Johnston, 42 A.3d

1120, 1126 (Pa. Super. 2012) (“If the petition is determined to be untimely,

and no exception has been pled and proven, the petition must be dismissed

without a hearing because Pennsylvania courts are without jurisdiction to




                                    -3-
J-S13034-17


consider the merits of the petition.” (citation omitted)).          The three

exceptions to the general one-year time limitation are:

         (i) the failure to raise the claim previously was the result
         of interference by government officials with the
         presentation of the claim in violation of the Constitution or
         laws of this Commonwealth or the Constitution or laws of
         the United States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Instantly, Appellant’s judgment of sentence became final on May 12,

1999, as he did not file a direct appeal.     Therefore, his current petition,

which was filed almost fourteen years later on March 19, 2013, is facially

untimely. Moreover, Appellant has not asserted that any of the timeliness

exceptions in Section 9545(b)(i)-(iii) apply in this case. Indeed, his brief is

devoted to the collateral consequences of the underlying conviction on a

subsequent    federal   conviction.   Accordingly,   the   PCRA   court   lacked

jurisdiction to consider the merits of Appellant’s claim, and we affirm the




                                      -4-
J-S13034-17


dismissal of Appellant’s untimely PCRA petition.4 See Johnston, 42 A.3d at

1126.

        Order affirmed. Appellant’s pro se “motion to expedite [the] Superior

Court[’]s decision through default judgment” denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/7/2017




4
   A review of the record indicates Appellant is currently incarcerated.
Although we are unable to determine whether Appellant is still serving his
sentence at this docket, we decline to remand for a determination on this
matter, as Appellant’s untimely petition remains jurisdictionally barred.



                                     -5-